

116 HRES 654 IH: Supporting the United Nations Sustainable Development Goals.
U.S. House of Representatives
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 654IN THE HOUSE OF REPRESENTATIVESOctober 24, 2019Ms. Lee of California (for herself, Mr. Sablan, Mr. McGovern, Mr. Hastings, Ms. Norton, Mr. Grijalva, Mr. Rush, Mr. Khanna, Ms. Tlaib, and Mr. Levin of Michigan) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the United Nations Sustainable Development Goals.
	
 Whereas 193 nations adopted the 2030 Agenda for Sustainable Development at the 2015 United Nations General Assembly;
 Whereas, on January 1, 2016, the Sustainable Development Goals of the 2030 Agenda for Sustainable Development officially came into force;
 Whereas the 2030 Agenda for Sustainable Development includes 17 Sustainable Development Goals and 169 targets to address extreme poverty, protect the planet, and ensure that all people have access to peace and prosperity by 2030;
 Whereas the 2030 Agenda for Sustainable Development recognizes that ending extreme poverty must go hand-in-hand with strategies to improve health and access to education, reduce inequality, and spur economic growth;
 Whereas the Sustainable Development Goals include— (1)no poverty;
 (2)zero hunger; (3)good health and well-being;
 (4)quality education; (5)gender equality;
 (6)clean water and sanitation; (7)affordable and clean energy;
 (8)decent work and economic growth; (9)industry, innovation, and infrastructure;
 (10)reduced inequalities; (11)sustainable cities and communities;
 (12)responsible consumption and production; (13)climate action;
 (14)life below water; (15)life on land;
 (16)peace, justice, and strong institutions; and (17)partnerships for the goals;
 Whereas the United States played a strong role in the member state negotiations at the United Nations, reflecting the longstanding bipartisan support for the foreign policy and development priorities that Republican and Democratic administrations and Congress have championed;
 Whereas the United States prioritized two areas throughout the negotiations, governance, peace, and security (Goal 16) and gender equality (Goal 5);
 Whereas the Sustainable Development Goals align with many United States priorities, including ending human trafficking, increasing access to jobs in collaboration with the private sector, gender equality, and good governance;
 Whereas these Sustainable Development Goals will attempt to complete what the Millennium Development Goals did not achieve;
 Whereas the Millennium Development Goals focused on ending extreme hunger and poverty, achieving universal primary education, promoting gender equality and women empowerment, reducing child mortality, improving mental health, combating HIV/AIDS and other diseases, ensuring environmental sustainability, and developing a global partnership for development;
 Whereas, according to the Millennium Development Goals 2015 report, the global mobilization behind the goals resulted in the most successful antipoverty movement in history;
 Whereas in the United States and around the world, racial injustice continues to plague communities;
 Whereas the United Nations and the 2030 Agenda for Sustainable Development should continue to include a commitment to racial justice, equity, and the elimination of global racism and the dismantling of structural racism;
 Whereas the number of people living in extreme poverty declined by 56 percent between 1990 to 2015, with most progress occurring since 2000 when the Millennium Development Goals were launched;
 Whereas over 6,200,000 malaria deaths were averted between 2000 and 2015, and the primary school enrollment rate in developing countries reached 91 percent by 2015 from 83 percent in 2000;
 Whereas much progress was made, but many challenges and opportunities for development remain, particularly in areas that were not addressed by the Millennium Development Goals;
 Whereas women and girls still face violence and gender-based discrimination that limit their economic opportunities;
 Whereas the poverty burden remains overwhelmingly concentrated in some parts of the world, including sub-Saharan Africa and South Asia;
 Whereas the 2030 Agenda for Sustainable Development introduces new focus areas that are key to ending extreme poverty, including accountable government institutions, which came out of the understanding that structural inequalities in societies keep people in poverty;
 Whereas the Sustainable Development Goals call for global action and coordination to achieve a dignified life for all people, peace, prosperity, a sustainable planet, and strong global partnership;
 Whereas gender equality is the fifth Sustainable Development Goal which builds on the successes of the third Millennium Development Goal, promoting gender equality and empowering women;
 Whereas, from 2000 to 2015, about two-thirds of countries in the developing world achieved gender parity in primary education, but disparities persist at the secondary and tertiary levels;
 Whereas the average proportion of women in parliaments nearly doubled between 1995 and 2015, yet gender parity in government remains a distant goal;
 Whereas one of the key targets of gender equality as part of the 2030 Agenda for Sustainable Development is to eliminate all forms of violence against all women and girls in the public and private spheres, including trafficking, sexual, and other types of exploitation;
 Whereas the total number of girls married before the age of 18 stands at 12,000,000 per year, and more than 150,000,000 additional girls will get married in childhood by 2030;
 Whereas child marriages are a fundamental violation of human rights, and the target set out in the Sustainable Development Goal agenda is to eliminate all harmful practices such as child, early, and forced marriage by 2030, and supporting this target means impacting the lives of 150,000,000 girls who would otherwise be married off before their 18th birthday;
 Whereas one of the targets of the 2030 Agenda on Sustainable Development is to ensure reforms are taking place in all countries to give women equal rights to economic resources, property, financial services, inheritance, and natural resources by promoting birth registration in areas where girls are systematically undercounted, which will ensure that girls can enjoy other rights such as education and health;
 Whereas the 2030 Agenda for Sustainable Development calls for countries to collaborate to achieve universal peace and justice, because countries that lack the rule of law often fail to meet the most basic needs of their populations, and peace, justice, and accountable institutions make it possible for countries to develop;
 Whereas all people have a right to peace, and all forms of violence violate human rights, hinder people’s well-being, and significantly limit development and progress of countries;
 Whereas Goal 16 is key to ensuring that progress and prosperity are widely shared, and that those most in need can claim and exercise their rights as global citizens;
 Whereas data show that homicide is more prevalent in countries with high income inequality, which are majorly developing countries;
 Whereas many victims of exploitation and trafficking are people from vulnerable populations, and some of the poorest regions in the world, which suggests that least developed areas are the most prone to violence;
 Whereas supporting the Sustainable Development Goals will significantly reduce violence in developing countries so peaceful and empowered populations can then begin to create and reinforce just, inclusive, and accountable institutions;
 Whereas sustained United States leadership in supporting the Sustainable Development Goals will ensure that we can leverage our resources and expertise with the private sector, governments, faith-based organizations, and nonprofits to build a better and safer world for generations to come;
 Whereas the expanded Sustainable Development Goals represent a new understanding of what effective sustainable development looks like;
 Whereas the Sustainable Development Goals now include key economic drivers of poverty alleviation and go beyond foreign assistance to focus on trade and investment from the private sector to better account for their important contributions in development, health, and economic and social opportunity; and
 Whereas support for the Sustainable Development Goals will continue to be counted through direct multilateral development assistance, domestic spending, grants, subsidies, loans, public-private partnerships, and other financial instruments such as guarantees and direct investment instruments: Now, therefore, be it
	
 That— (1)it is the sense of the House of Representatives that—
 (A)the Sustainable Development Goals of the 2030 Agenda for Sustainable Development is a critical international blueprint to end poverty, protect the planet, and ensure that all people can live in peace and prosperity by 2030; and
 (B)the United States, which adopted the Sustainable Development Goals, should recommit to implementing its commitments under the Sustainable Development Goals; and
 (2)the House of Representatives— (A)reaffirms its support for multilateral organizations such as the United Nations and its role in advancing the 2030 Agenda for Sustainable Development; and
 (B)reaffirms its support for meeting key goals of the 2030 Agenda for Sustainable Development, including gender equality, ending extreme hunger and poverty, and improving public health.
				